Treat, ,T.
It is not the purpose of the court to enter upon a minute description or analysis of the original patent or reissue; nor of the alleged anticipation thereof. The decision of the United States supreme court in Duff v. Sterling Pump Co. 107 U. S. 636, S. C. 2 Sup. Ct. Rep. 487, furnishes very little aid for the present inquiry. In that case it was held that the Todd patent was limited to the form of the longitudinal and transverse grooves with protuberances thereon, the said grooving being at right angles. That case seems not to have determined definitely whether the said Todd patent or its reissue was valid. It decided that the defendant’s wash-board in that case was not an infringement of the Todd patent, even properly limited. The question of novelty and utility looking to the validity of the patent, and also the infringement alleged are before the court as if undecided by the supreme court, whether the said patent and its reissue could bo upheld, considering the slate of the act and prior patents, is more than doubtful. It must suffice, for the purpose of this case, that whether said Tódd patent was valid or not, under a proper construction of its terms and the limitations thereof suggested by the United States supreme court, the defendant is guilty of no infringement.
Bill dismissed, with costs.